DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant amended Claims 1 and 9. The applicant amended the Specification to address the objections. The Examiner accepts the amendments to the Specification and withdraws the objections to the Specification.
The Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection relies upon a new combination of references not applied in the prior rejection of record.
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of Gui et al. (Pub No. CN 106450705A).

Regarding Claim 1, Tsai teaches an antenna applied to an electronic device, the antenna comprising: 
a chamber (Fig. 1, receiving housing 2); 
a first liquid conductor (Fig. 1, liquid metal 41; Para [0005, 0019] Gallium Indium alloy liquid metal), located in the chamber (Fig. 1, liquid metal 41 in receiving housing 2); 
a second liquid conductor (Fig. 1, liquid metal 31; Para [0019] Mercury liquid metal), located in the chamber (Fig. 1, liquid metal 31 in receiving housing 2), 
wherein a specific gravity of the second liquid conductor is larger than a specific gravity of the first liquid conductor (Para [0019] discloses liquid metal 31 or 41 can be made of Mercury or a Gallium Indium alloy, which have different specific gravities; Mercury has larger specific gravity compared to both Gallium and Indium) and a conductivity of the second liquid conductor is smaller than a conductivity of the first liquid conductor (Para [0019] discloses liquid metal 31 or 41 can be made of Mercury or a Gallium Indium alloy; Mercury has smaller conductivity compared to both Gallium and Indium); and 
a feeding portion (Fig. 1, wire 35 or wire 45), extending into the chamber from an outside of the chamber (Fig. 2, wire 35 and wire 45 shown extending from outside of receiving housing  2, and into receiving housing 2) and contacting one of the first liquid  
Tsai fails to teach a second liquid conductor, located in the chamber and in direct contact with the first liquid conductor,
However, Gui teaches a second liquid conductor, located in the chamber and in direct contact with the first liquid conductor. [Fig. 2, Para 0011: Preferably, the antenna 1 includes an inner cavity 11, an outer cavity 12, and a control column 13; the inner cavity 1 is disposed in an internal cavity of the outer cavity 2, and the control column 13 penetrates the inner cavity The body 11 and the outer cavity 12 are provided with through holes at the lower end. Para 0017: Preferably, the liquid inside the antenna 1 is a mixture of seawater and peanut oil.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Gui to include a second liquid conductor located in the chamber and in direct contact with the first liquid conductor. The motivation to combine the teachings stems from the need to change the antenna’s radiation and matching performance.  See also wherein Gui [Para 0020] teaches that by bringing the liquid in the inner and outer cavity in contact with each other, the antenna’s radiation and matching performance can be changed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of Gui et al. (Pub No. CN 106450705A) and Wan Chu et al. (Pub No. TW 201415711 A). 
Regarding Claim 2, Tsai and Gui fail to teach an antenna, wherein a percentage between a volume of the first liquid conductor and a total volume of the first liquid conductor and the second liquid conductor is greater than or equal to 30%.
Wan Chu teaches an antenna, wherein a percentage between a volume of the first liquid conductor and a total volume of the first liquid conductor and the second liquid conductor is greater than or equal to 30%.  [Support lies in the interpretation of Wan Chu which in Paragraph 0006 teaches that the radiation characteristic of a liquid antenna can be adjusted by controlling a specification parameter. The volumetric percentage of the first liquid as a fraction of the combined volume of the two liquids can be interpreted to be a specification parameter, which according to Wan Chu can be adjusted to a given number to adjust the radiation characteristic.]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Gui to incorporate the teachings of Wan Chu, to build a liquid antenna structure with two liquids within a chamber with the relative volume of the first liquid compared to the total liquid volume to be greater than or equal to thirty percent. The motivation to combine the references stems from the need to control the radiation characteristics. See also wherein Wan Chu [Para 0006] teaches the adjustment of the radiation characteristics of the antenna.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of Gui et al. (Pub No. CN 106450705A) and Alexeff et al. (Patent No. US 6512496B2)

Regarding Claim 3, Tsai and Gui fail to teach an antenna comprising of a gas medium, existing in the chamber.
Alexeff teaches an antenna further comprising: a gas medium [Figs. (1-2), Shell 10; Col. 3, Line 17, Col. 4, Line 17)] existing in the chamber (Col. 3, Lines 14-16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Gui to incorporate the teachings of Alexeff, and to build a liquid antenna comprising of a gas medium, existing in the chamber. The motivation to combine the references stems from the need to use the antenna in submarines and other underwater vessels. See also wherein Alexeff [Col. 2, Lines 62-67, Col. 3, Lines 1-3] teaches the use of inflatable antennas in submarines and other underwater vessels.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of in view of Gui et al. (Pub No. CN 106450705A) and Akimoto et al. (Pub. No: US 2020/0028250 A1). 

Regarding Claim 4, Tsai and Gui fail to teach an antenna further comprising: a third liquid conductor, located in the chamber, wherein a specific gravity of the third liquid conductor is different from the specific gravity of the second liquid conductor and the specific gravity of the first liquid conductor, and a conductivity of the third liquid conductor is different from the conductivity of the second liquid conductor and the conductivity of the first liquid conductor.
Akimoto teaches an antenna further comprising: a third liquid conductor, located in the chamber, wherein a specific gravity of the third liquid conductor is different from the specific gravity of the second liquid conductor and the specific gravity of the first liquid conductor, and a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Gui to incorporate the teachings of Akimoto, to build a liquid antenna structure to contain three liquid conductors with different specific gravities and conductivities. Thus by combining the teachings of Tsai and Gui with Akimoto, one can obtain the better shaping and desired control of the radiation pattern. See also wherein Akimoto [Fig. 8] teaches the calculation of radiation pattern.

Regarding Claim 5, Tsai and Gui fail to teach an antenna where the specific gravity of the third liquid conductor is larger than the specific gravity of the second liquid conductor, the conductivity of the third liquid conductor is smaller than the conductivity of the second liquid conductor.
Akimoto teaches an antenna where the specific gravity of the third liquid conductor is larger than the specific gravity of the second liquid conductor, the conductivity of the third liquid conductor is smaller than the conductivity of the second liquid conductor. [Support lies in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Gui to incorporate the teachings of Akimoto, to build a liquid antenna structure  with three liquid conductors in the chamber, where the specific gravity of the third liquid conductor is larger than the specific gravity of the second liquid conductor and the conductivity of the third liquid conductor is smaller than the conductivity of the second liquid conductor. The motivation to combine the teachings stems from the need for better shaping and desired control of the radiation pattern. See also wherein Akimoto [Fig. 8] teaches the calculation of radiation pattern.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of in view of Gui et al. (Pub No. CN 106450705A), Akimoto et al. (Pub. No: US 2020/0028250 A1) and Wan Chu et al. (Pub No. TW 201415711 A).

Regarding Claim 6, Tsai and Gui fail to teach an antenna where the specific gravity of the third liquid conductor is larger than the specific gravity of the second liquid conductor, the conductivity of the third liquid conductor is smaller than the conductivity of the second liquid conductor.
Akimoto teaches an antenna where the specific gravity of the third liquid conductor is larger than the specific gravity of the second liquid conductor, the conductivity of the third liquid conductor is smaller than the conductivity of the second liquid conductor. [Support lies in the interpretation of Akimoto which teaches an antenna which contains multiple liquid conducting channels [Multiple liquid conducting channel through holes 39, Figures (15, 16A-C), Para 0202]. Combining the teachings of Tsai and Akimoto, an antenna can be constructed where three liquid conductors are included in the multiple channels of Akimoto, and the specific gravity of the third liquid conductor can be arranged to be larger than the specific gravity of the second liquid conductor and the conductivity of the third liquid conductor can be arranged to be smaller than the conductivity of the second liquid conductor. Tsai teaches a wide range of specific gravities and conductivities through Gallium Indium alloys whose composition can be changed to change the specific gravity and conductivity numbers. Thus, a combination of the teachings of Tsai and Akimoto would allow better shaping and greater control of the radiation pattern.]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Gui to incorporate the teachings of Akimoto, to build a liquid antenna structure  with three liquid conductors in the chamber, where the specific gravity of the third liquid conductor is larger than the specific gravity of the second liquid conductor and the conductivity of the third liquid conductor is smaller than the conductivity of the second liquid conductor. The motivation to combine the teachings stems 

However, Tsai, Gui and Akimoto fail to teach an antenna where a percentage between a volume of 10the first liquid conductor and a total volume of the first liquid conductor, the second liquid conductor, and the third liquid conductor is greater than or equal to 30%.
Wan Chu teaches an antenna where a percentage between a volume of 10the first liquid conductor and a total volume of the first liquid conductor, the second liquid conductor, and the third liquid conductor is greater than or equal to 30%. [Support lies in the interpretation of Wan Chu which in Paragraph 0006 teaches that the radiation characteristic or pattern of a liquid antenna can be adjusted by controlling a specification parameter. The volumetric percentage of the first liquid as a fraction of the combined volume of the three liquids can be interpreted to be a specification parameter, which according to Wan Chu can be adjusted to a given number, and thus adjust the radiation characteristic].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai, Gui and Akimoto to incorporate the teachings of Wan Chu to build a liquid antenna structure with three liquids within a chamber with the relative volume of the first liquid compared to the total liquid volume to be greater than or equal to thirty percent. The motivation to combine the references stems from the need to control the radiation characteristics. See also wherein Wan Chu [Para 0006] teaches the adjustment of the radiation characteristics of the antenna.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of Gui et al. (Pub No. CN 106450705A) and Naoto (Pub No: JP 2002-359510 A).

Regarding Claim 7, Tsai teaches an antenna, where the feeding portion (Fig. 1, wire 35 or wire 45) contacts (Para [0019] wire 35 penetrating through the liquid metal 31)   with flowing of the first liquid conductor (Fig. 1, liquid metal 41; Para [0005, 0019]  when the feeding portion (Fig. 1, wire 35 or wire 45)   contacts (Para [0019] wire 35 penetrating through the liquid metal 31)  the first liquid conductor (Fig. 1, liquid metal 41; Para [0005, 0019]  or the feeding portion (Fig. 1, wire 35 or wire 45)  with flowing of the second liquid conductor (Fig. 1, liquid metal 31; Para [0019]) when the feeding portion (Fig. 1, wire 35 or wire 45)  contacts (Para [0019] wire 45 penetrating through the liquid metal 41) the second liquid conductor(Fig. 1, liquid metal 31; Para [0019] ).
Tsai fails to teach an antenna where the feeding portion swings.
Naoto teaches an antenna where a feeding portion swings [Detailed Description, Para 0002] as the antenna moves. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai and Gui to incorporate the teachings of Naoto to build a liquid antenna structure where the feeding portion swings. The motivation to combine the teachings stems from the need for shaping of the radiation characteristics as the antenna moves. See also wherein Naoto [Para 0009, Fig. 2A] teaches a power radiation characteristic pattern.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub No. US 2013/0021217 A1) in view of Gui et al. (Pub No. CN 106450705A) and Yokoyama et al. (US Patent No: 5392461)

Regarding Claim 8, Tsai and Gui fail to teach an antenna where the chamber is made of a conductive film.
Yokoyama teaches an antenna where the chamber [Fig. 2, 15a Housing (Front Surface); 15b Housing (Rear Surface); Col. 3, Lines 27-30] is made of a conductive film [Fig. 2, 16a Conductor film; 16b Conductor Film; Col. 3, Lines 27-30].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to incorporate the teachings of Yokoyoma to build a liquid antenna structure, where the housing is made of conducting film. The motivation for combining the teachings stems from the need to provide electromagnetic shielding. See also wherein Yokoyama teaches [Col. 3, Lines 30-33] the use of conducting film for the purpose of providing electromagnetic shielding.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2016/0226132 A1), in view of Tsai et al. (Pub No. US 2013/0021217 A1) and Gui et al. (Pub No. CN 106450705A)

Regarding Claim 9, Kim teaches an electronic device (Fig. 5, Para 0030), comprising: 
a frame (Metallic frame f, Fig. 5 and Para 0131); and 
an antenna located in the frame (Fig. 5, Para 
Kim fails to teach an antenna comprising: a chamber; a first liquid conductor, located in the chamber; a second liquid conductor, located in the chamber, and in direct contact with the first liquid conductor, wherein a specific gravity of the second liquid conductor is larger than a specific gravity of the first liquid conductor, and a conductivity of the second liquid conductor is smaller than a conductivity of the first liquid conductor; and a feeding portion, extending into the chamber from an outside of the chamber and contacting one of the first liquid conductor and the second liquid conductor.
However, Tsai teaches an antenna comprising a chamber (Fig. 1, receiving housing 2); 
a first liquid conductor (Fig. 1, liquid metal 41; Para [0005, 0019] Gallium Indium alloy liquid metal), located in the chamber (Fig. 1, liquid metal 41 in receiving housing 2); 
a second liquid conductor (Fig. 1, liquid metal 31; Para [0019] Mercury liquid metal), located in the chamber (Fig. 1, liquid metal 31 in receiving housing 2), 
wherein a specific gravity of the second liquid conductor is larger than a specific gravity of the first liquid conductor (Para [0019] discloses liquid metal 31 or 41 can be made of Mercury or a Gallium Indium alloy, which have different specific gravities; Mercury has larger specific gravity compared to both Gallium and Indium) and a conductivity of the second liquid conductor is smaller than a conductivity of the first liquid conductor (Para [0019] discloses liquid metal 31 or 41 can be made of Mercury or a Gallium Indium alloy; Mercury has smaller conductivity compared to both Gallium and Indium); and 
a feeding portion (Fig. 1, wire 35 or wire 45), extending into the chamber from an outside of the chamber (Fig. 2, wire 35 and wire 45 shown extending from outside of receiving housing  2, and into receiving housing 2) and contacting one of the first liquid conductor (Para [0019], wire 35 penetrating through the liquid metal 31) or the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Tsai to build an antenna comprising: a chamber; a first liquid conductor, located in the chamber; a second liquid conductor, located in the chamber, and in direct contact with the first liquid conductor, wherein a specific gravity of the second liquid conductor is larger than a specific gravity of the first liquid conductor, and a conductivity of the second liquid conductor is smaller than a conductivity of the first liquid conductor; and a feeding portion, extending into the chamber from an outside of the chamber and contacting one of the first liquid conductor and the second liquid conductor. The motivation to combine the teachings stems from the need to operate the frame as an antenna radiator. See also wherein Kim [Para 0022] teaches the operation of the frame as an antenna radiator.
Kim and Tsai fail to teach a second liquid conductor, located in the chamber and in direct contact with the first liquid conductor. 
However, Gui teaches a second liquid conductor, located in the chamber and in direct contact with the first liquid conductor. [Fig. 2, Para 0011: Preferably, the antenna 1 includes an inner cavity 11, an outer cavity 12, and a control column 13; the inner cavity 1 is disposed in an internal cavity of the outer cavity 2, and the control column 13 penetrates the inner cavity The body 11 and the outer cavity 12 are provided with through holes at the lower end. Para 0017: Preferably, the liquid inside the antenna 1 is a mixture of seawater and peanut oil.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Tsai to incorporate the and in direct contact with the first liquid conductor. The motivation to combine the teachings stems from the need to change the antenna’s radiation and matching performance. See also wherein Gui [Para 0020] teaches that by bringing the liquid in the inner and outer cavity in contact with each other, the antenna’s radiation and matching performance can be changed.

Regarding Claim 10, Kim teaches wherein the frame comprises an upper frame and a lower frame, the upper frame and the lower frame being located at two opposite ends of the frame respectively (Metallic frames f, Fig. 35A, Para 0233), and wherein the antenna (Fig. 35 A shows substrate p, Para 0131 teaches that the substrate p includes the second ground portion 31 which includes an antenna pattern portion 33), is disposed in the upper frame (Fig. 35A shows that the disposition is in the upper frame)  or the lower frame.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (Pub. No: CN 103682593A, Pub No: US20140078019A1) teaches a liquid antenna with a single liquid, and hence not relied upon.
Yang et al. (Pub. No: US2014/0145899A1) teaches a liquid antenna with a liquid of one single material, and hence not relied upon.
Wei Wanzhu et al.  (Pub. No. CN103794844A) teaches a radiation control device whose teachings are similar to Wanchu et al. (Pub No. TW 201415711 A) which is relied upon in this Office Action.
XiaoFeng (Pub. No. CN108123212A) teaches a radiation control device whose teachings are similar to Wanchu et al. (Pub No. TW201415711 A) which is relied upon in this Office Action.
Li-Hsien (Pub No.: TW200700231A) teaches the manufacturing process of an electromagnetic wave absorbing film structure and hence not relied upon.  
Lae et al. (Pub. No: KR 20070007619A) teaches a liquid antenna with a single liquid, and hence not relied upon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845